Citation Nr: 1226866	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  09-37 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from February 1970 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board notes that the December 2008 rating decision also denied the appellant's claims for entitlement to service connection for a heart condition, bilateral hearing loss, and tinnitus.  The appellant completed an appeal on the other claims as well as his claim for entitlement to service connection for PTSD.  In an April 2011 rating decision, the RO granted entitlement to service connection for ischemic heart disease, and in a May 2012 rating decision, the RO granted entitlement to service connection for bilateral hearing loss and tinnitus.  As these issues were granted in full, they are not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2008, the appellant filed, in pertinent part, a claim of entitlement to service connection for PTSD.  Even though the appellant specified that he sought service connection for PTSD, his claim constituted a claim for service connection for an acquired psychiatric disability, however diagnosed.  As such, the claim cannot be limited only to the diagnosis that the appellant references, but rather, must be considered a claim for service connection for any and all psychiatric disabilities clinically indicated.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  An August 2008 VA treatment record reflects that the appellant was diagnosed with PTSD and major depressive disorder.  Additionally, in his June 2008 claim, the appellant noted that he had constant depression over his experiences in Vietnam.  Thus, the issue is properly characterized as a claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder.

The appellant was evaluated at a VA examination in April 2012 to determine whether he had an acquired psychiatric disability that is related to service.  The Board finds that the VA examination is inadequate.  The April 2012 VA examiner initially noted that the appellant's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria and that the appellant did not have a mental disorder that confirmed with DSM-IV criteria.  The VA examiner noted that the appellant had a history of a diagnosis of PTSD.  In another section of the VA examination, the VA examiner checked a box indicating that "[t]he PTSD symptoms described above cause clinically significant distress or impairment in social, occupational or other important areas of functioning" instead of a box indicating that the appellant did not meet full criteria for PTSD.  The VA examiner noted that the appellant was "remarkably difficult to examine."  The VA examiner stated that the appellant repeatedly became evasive and/or avoidant upon direct inquiry regarding various things, and especially related to trauma history and PTSD symptoms.  The VA examiner noted that there was no way to adequately assess to what extent the quality and detail of the information gained may have been compromised by this evasiveness or to identify what exactly was motivating this non-constructive response to the examination situation.  With this in mind, the examiner suggested caution in assuming examination adequacy for disability determination purposes.  That being said, the VA examiner noted that there was no indication that the appellant at any point over-reported symptoms; though he may have under-reported or evaded some facts.  

If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the VA examiner indicated that the examination may not have been adequate due to the appellant's responses, and the VA examiner appears to have checked boxes for statements that contradict his statement that the appellant did not have a diagnosis of PTSD, a new VA examination is necessary.

In addition, to prevail on the issue of service connection, there must be medical evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim).  As noted above, the August 2008 VA treatment record reflects that the appellant had Axis I diagnoses of PTSD and major depressive disorder.  Thus, as the appellant had diagnoses of PTSD and major depressive disorder during the period on appeal, the April 2012 VA examiner should have specifically addressed whether the appellant's PTSD and/or major depressive disorder had resolved or whether the previous diagnoses were incorrect.  The VA examiner did not address whether the appellant's PTSD and/or major depressive disorder had resolved during the period on appeal.  Consequently, a new VA examination is needed to address these matters.

The RO only addressed the appellant's claim for entitlement to service connection for PTSD.  However, as the appellant's claim was correctly characterized as a claim for an acquired psychiatric disability, he had a diagnosis of major depressive disorder during the period on appeal, and in his June 2008 claim he indicated his depression was related to his experiences in Vietnam, on remand, the issue of entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder, should be adjudicated.

At the April 2012 VA examination, the appellant reported having been seen by a psychiatrist at Fort Rucker prior to discharge.  There is no indication he was seen for a psychiatrist in the service treatment records associated with the claims file.  The appellant's service personnel records reflect that he was stationed at the U.S. Lyster Army Hospital at Fort Rucker prior to discharge.  Thus, there may be hospital medical records that have not been associated with the claims file.  Therefore, an attempt should be made to obtain any service psychiatric treatment records, including records from the Lyster Army Hospital.

Finally, at the April 2012 VA examination, the appellant noted that he was receiving Social Security Administration disability benefits.  He stated that he believed that the disability was for heart, hearing and shoulder problems.  Although the appellant did not indicate that the Social Security Administration records were noted related to a psychiatric disability, the records may include treatment records that are relevant to his claim.  The claims folder does not reflect that the RO requested the records from Social Security Administration.  Because the Social Security Administration records may be pertinent to the adjudication of the appellant's claim, the Board finds that reasonable efforts should be made to obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-73 (1992) (noting that VA has a duty to obtain SSA records when they may be relevant).

Finally, the VA treatment records in the file only date to October 2008.  Consequently, the Board requests the appellant's complete VA treatment records from October 2008 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's Social Security Administration records.  If no such records are available, the claims folder must indicate this fact.

2.  Obtain all of the appellant's VA treatment records from October 2008 to present.  If no records are available, the claims folder must indicate this fact.

3.  Request the appellant's service psychiatric treatment records from Fort Rucker, if any, to include from Lyster Army Hospital.  If no such records are available, the claims folder must indicate this fact.  The Veteran must be notified that such records were not obtained.

4.  After completion of the above, schedule the appellant for a VA examination to determine whether it is at least as likely as not that he has an acquired physiatric disability, to include PTSD and/or major depressive disorder, that is related to service, to include the appellant's stressors of being fired on while driving in Vietnam, seeing casualties, seeing a nearby bunker blow up, and experiencing mortar attacks.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

5.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2011)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


